1    Arameh Zargham O’Boyle (SBN: 239495)
     azoboyle@mintz.com
2    MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
     2029 Century Park East, Suite 3100
3    Los Angeles, CA 90067
     Telephone: (310) 586-3200
4    Facsimile: (310) 586-3202
5
     Attorneys for Defendant
6    STRYKER CORPORATION
7

8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10   D. MALAMA CHOCK,                                 Case No. 1:21-CV-00996-DAD-JLT
11                                  Plaintiff,
             vs.                                      STIPULATION AND [PROPOSED] ORDER
12                                                    TO AMEND COMPLAINT
     STRYKER CORPORATION, a Michigan                  (Doc. 6)
13   Corporation; STRYKER ORTHOPAEDICS,
     an entity of unknown form; and DOES 1
14   THROUGH 50,
15                                  Defendants.
16

17

18           This Stipulation is made and entered into between Plaintiff D. Malama Chock (“Plaintiff”)

19   and Defendant Stryker Corporation (“Stryker”), by and through their respective counsel, with

20   reference to the following:

21           1.     WHEREAS, on March 12, 2021, Plaintiff filed her Complaint (the “Complaint”) in

22   the above-referenced matter in the Superior Court of California, County of Kern, Case Number

23   BCV-21-100563-TSC;

24           2.     WHEREAS, on June 23, 2021, Stryker timely removed this action to this Court;

25           3.     WHEREAS, Stryker’s current deadline to file a response to the Complaint is June 30,

26   2021.

27           4.     WHEREAS, Plaintiff and Stryker met and conferred regarding potential amendments

28   and revisions to the Complaint in order to avoid unnecessary motion practice;
                                           -1-
                   STIPULATION AND [PROPOSED] ORDER TO AMEND COMPLAINT
1           5.     WHEREAS, pursuant to Federal Rule of Civil Procedure Rule 15(a)(1), Plaintiff has

2    agreed to file a First Amended Complaint within twenty-one (21) days, no later than July 20, 2021;

3           6.     WHEREAS, pursuant to Federal Rule of Civil Procedure Rule 15(a)(3), Stryker will

4    file a response to Plaintiff’s First Amended Complaint within fourteen (14) days, no later than

5    August 3, 2021;

6           THEREFORE, Plaintiff D. Malama Chock and Stryker Corporation hereby stipulate that

7    Plaintiff will file a First Amended Complaint no later than July 20, 2021 and Stryker Corporation

8    will file a response to the First Amended Complaint no later than August 3, 2021.

9           IT IS SO STIPULATED.

10

11   Dated: June 30, 2021                             LAW OFFICE OF D. JOSHUA STAUB
12
                                                      /s/ D. Joshua Staub (as authorized on 6/30/2021)
13                                                    D. Joshua Staub
14                                                    Attorneys for Plaintiff
                                                      D. MALAMA CHOCK
15

16   Dated: June 30, 2021                             MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                                      POPEO, P.C.
17

18                                                    /s/ Arameh Zargham O’Boyle
                                                      Arameh Zargham O’Boyle
19
                                                      Attorneys for Defendant
20                                                    STRYKER CORPORATION
21

22

23

24

25

26
27

28
                                         -2-
                 STIPULATION AND [PROPOSED] ORDER TO AMEND COMPLAINT
1                                         [PROPOSED] ORDER

2           Pursuant to the parties’ Stipulation, and for good cause shown, it is hereby ordered that

3    Plaintiff D. Malama Chock will file a First Amended Complaint no later than July 20, 2021 and

4    Defendant Stryker Corporation will file a responsive pleading by no later than August 3, 2021.

5
     IT IS SO ORDERED.
6

7       Dated:    July 1, 2021                           _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                         -3-
                 STIPULATION AND [PROPOSED] ORDER TO AMEND COMPLAINT
